          Case 1:18-cv-00205-RAL Document 67 Filed 05/26/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DANTE BURTON,                                    )
                                                 )
        Plaintiff                                )       Case No. 1:18-cv-00205 (Erie)
                                                 )
vs.                                              )
                                                 )       RICHARD A. LANZILLO
RHU SGT. WATSON,                                 )       UNITED STATES MAGISTRATE JUDGE
                                                 )
        Defendant                                )
                                                 )       ORDER ON PLAINTIFF’S MOTION FOR
                                                 )       JURY SELECTION PROCEDURES
                                                 )       (ECF NO. 60)
                                                 )

        A jury trial was held in this case from September 30, 2019 to October 1, 2019. Plaintiff

Dante Burton (Burton) has filed a Notice of Appeal. ECF No. 53. Burton states that he is raising

the following issue on appeal: “the jury in his trial were (sic) not chosen from a fair cross-section of

the community, do (sic) to the fact Plaintiff had only all white jurors to select from, which this

acknowledged on Oct. 1, 2019 during the in-camera colloquy.” ECF No. 65, p. 2. Burton has

previously petitioned the Court for a free transcript of certain trial proceedings, which this Court

granted. ECF No. 61. Now before the Court is Burton’s motion for jury selection procedures.

ECF No. 65. Burton relies on United State v. Savage, 2013 WL 797417 (E.D. Pa. Mar. 5, 2013) in

asking for access to the following documentation:

                1.      The source list for the compilation of jury panels in the
                        Western District of Pennsylvania in 2017, 2018, and 2019,
                        and the data involved, including voter lists of each county in
                        the Western District and any data available regarding age,
                        race, sex, etc.;
                2.      The Master list compiled for 2017, 2018, and 2019 or any
                        other list from which the jurors are selected from;
                3.      The records of which names on the Master list that were
                        mailed questionnaires, the number of times questionnaires
                        were mailed to the individual(s), the disposition of the
                        mailing, and the addresses to which the questionnaires were
                        mailed;


                                                     1
          Case 1:18-cv-00205-RAL Document 67 Filed 05/26/20 Page 2 of 3



                4.      The Qualified list for 2017, 2018, and 2019, including data
                        showing which jurors were qualified, disqualified, or deferred
                        and data showing all responses to the jury questionnaire used
                        for qualification, including race, Hispanic status, sex, etc.;
                5.      The mailing of summons and the disposition of those
                        mailings for 2017, 2018, and 2019, including “dispositions
                        and deferments” resulting and the reasons for which they
                        were granted;
                6.      The monthly petit term list as of the end of each month
                        beginning from August 1, 2017, through to the date of the
                        trial, including juror index number;
                7.      The venire panels from August 1, 2017, through to the date
                        of the trial, including juror index number;
                8.      Any supplementation to any of the Master or Qualification
                        wheels;
                9.      The spreadsheet with the statistical breakdown by race and
                        ethnicity for all the jurors initially summoned for petit jury
                        selection in this case; and,
                10.     The spreadsheet with the statistical breakdown by race and
                        ethnicity for however many jurors responded to the
                        summons and appeared to fill out questionnaires.

ECF No. 65, pp. 2-7.

        This Court lacks jurisdiction, however, to rule on Burton’s motion. The filing of a notice of

appeal marks the traditional line between trial and appellate review. In federal court, “[t]he filing of

a notice of appeal is an event of jurisdictional significance—it confers jurisdiction on the court of

appeals and divests the district court of its control over those aspects of the case involved in the

appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58, 103 S. Ct. 400, 74 L. Ed.2d 225 (1982).

While certain matters unrelated to the merits of the appeal remain within the power of the district

court, judicial action authorizing discovery relating to an issue on appeal is not one of the exceptions

to the divestiture of its jurisdiction. United States v. Flamer, 2009 WL 237084, at *2 (3d Cir. Feb. 3,

2009). The Court of Appeals for this Circuit has stated, “‘[d]ivest’ means what it says—the power to

act, in all but a limited number of circumstances, has been taken away and placed elsewhere.” Venen

v. Sweet, 758 F.2d 117, 120–21 (3d Cir.1985). (footnote omitted). Given this directive then, this




                                                    2
           Case 1:18-cv-00205-RAL Document 67 Filed 05/26/20 Page 3 of 3



Court has no power to grant the relief requested and must therefore dismiss Burton’s motion for a

lack of jurisdiction.

        Entered and Ordered this 26th day of May, 2020.




                                                             _________________________
                                                             RICHARD A. LANZILLO
                                                             United States Magistrate Judge




                                                 3
